Hoyt, J.
(dissenting). — I think the indictment contained in this record is sufficient. That it lacks some of the technical accuracy of a common law indictment for perjury is very evident. Our statute, however, has provided a rule by which the sufficiency of indictments must be determined. That rule is Substantially this: That if a person of common understanding can determine therefrom with what he is charged, and the time and place to which such charge relates is sufficiently set out in the indictment so that it may be identified, the indictment is good. Apply that rule to the indictment at bar, and it will be found sufficient. Any man of common understanding could not fail to know from the reading of such indictment just what crime he was charged with, and the time and place and circumstances surrounding the commission of such crime are certainly sufficiently set out for the purpose of identification. In my opinion, the judgment should be reversed, and the cause remanded for further proceedings.